Citation Nr: 1519032	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  14-13 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral jungle foot rot.  

2.  Entitlement to service connection for a back disability, claimed as secondary to bilateral jungle foot rot.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for loss of memory, to include as secondary to traumatic brain injury or service-connected bilateral hearing loss. 

4.  Whether new and material evidence has been received to reopen a claim for service connection for right lung scars, claimed as secondary to exposure to asbestos and volcanic ash.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent

ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The rating decision denied service connection for bilateral jungle foot rot and a back disability, claimed as secondary to bilateral jungle foot rot.  It also reopened the claims for service connection for loss of memory, to include as secondary to traumatic brain injury or service-connected bilateral hearing loss, and service connection for right lung scars, claimed as secondary to exposure to asbestos and volcanic ash.  It then denied these claims on the merits. 

The Board notes that regardless of the RO's determination to reopen the service connection claims, the Board must adjudicate the new and material issues to determine the Board's jurisdiction to reach the underlying claims and to adjudicate them de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claims of service connection for loss of memory and right lung scars are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's bilateral jungle foot rot is related to active duty.  

2.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's back disability was proximately caused or aggravated by a service-connected disability.

3.  A March 2012 rating decision denied service connection for loss of memory; the Veteran did not appeal that determination and it became final. 

4.  Evidence added to the record since the March 2012 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for loss of memory, and does raise a reasonable possibility of substantiating that claim.

5.  A March 2012 rating decision denied service connection for right lung scars (also claimed as lungs, breathing, congestion secondary to asbestos exposure and volcanic ash); the Veteran did not appeal that determination and it became final. 

6.  Evidence added to the record since the March 2012 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for right lung scars, claimed as secondary to exposure to asbestos and volcanic ash, and does raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  Bilateral jungle foot rot was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 

2.  A back disability is not proximately due to, the result of, or aggravated by, service-connected disability. 38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310(a) (2014).

3.  The March 2012 rating decision that denied service connection for loss of memory is final.  38 U.S.C.A. § 7105 (West 2014). 

4.  Evidence received since the March 2012 rating decision is new and material, and the claim for service connection for loss of memory, to include as secondary to traumatic brain injury or service-connected bilateral hearing loss, is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The March 2012 rating decision that denied service connection for right lung scars (also claimed as lungs, breathing, congestion secondary to asbestos exposure and volcanic ash) is final.  38 U.S.C.A. § 7105 (West 2014). 

6.  Evidence received since the March 2012 rating decision is new and material, and the claim for service connection for right lung scars, claimed as secondary to exposure to asbestos and volcanic ash, is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Board is reopening the claims for service connection for loss of memory, to include as secondary to traumatic brain injury or service-connected bilateral hearing loss, and service connection for right lung scars, claimed as secondary to exposure to asbestos and volcanic ash.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with respect to these claims, such error was harmless and will not be further discussed.

Notice for the remaining issues was provided in a July 2013 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, an article and statements from the Veteran.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The record contains no VA examination report or medical opinion concerning the Veteran's claimed bilateral jungle foot rot.  In this regard, and as discussed below, the evidence is negative for bilateral jungle foot rot.  Thus, the first McLendon element is not satisfied with respect to this claim.  

The Veteran's service treatment records are negative for any complaints, symptoms, findings or diagnoses related to bilateral jungle foot rot.  Thus, the second McLendon element is not satisfied with respect to this claim.  

The Board also finds that there is no medical evidence indicating that the Veteran's current claimed bilateral jungle foot rot may be etiologically associated with any established in-service event, injury, or disease.  Thus, the third McLendon element is not satisfied.  The Board recognizes that the Court of Appeals for Veterans Claims (Court) in McLendon held that this element establishes a low threshold, and that a VA examination can be required based on medical evidence which suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits.  

However, even considering the low threshold established here, none of the medical evidence of record in this case contains any indication that the Veteran's claimed bilateral jungle foot rot might be associated with any in-service event, injury, or disease.  Therefore, a remand in order to obtain an opinion regarding this issue is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

As the current decision finds that the Veteran's bilateral jungle foot rot is not service-connected, additional development is not warranted with respect to the Veteran's claim for service connection for a back disability, claimed as secondary to bilateral jungle foot rot.  See Soyini, supra.

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Legal Analysis

Service Connection

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for bilateral jungle foot rot.  The evidence does not show that the Veteran has bilateral jungle foot rot.  

The Veteran's service treatment records are negative for relevant complaints, symptoms, findings or diagnoses.  Post-service VA medical records are negative for relevant complaints, symptoms, findings or diagnoses.  Private medical records dated during the appeal period reflect treatment for redness, swelling, ulceration, calluses, corns and infections of the feet.  The assessments include diabetes with peripheral circulatory disorders, and the Veteran was advised as to diabetic care of his feet. 

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno, supra.  The Board finds that any such assertions are credible. 

However, the Veteran's contentions that he has bilateral jungle foot rot do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran currently has bilateral jungle foot rot) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Accordingly, service connection for bilateral jungle foot rot is denied.

Based on a thorough review of the evidence, the Board also finds that the preponderance of the evidence is against service connection for a back disability, claimed as secondary to bilateral jungle foot rot.  The Veteran has not argued that service connection is warranted on a direct basis.  Nevertheless, service treatment records are silent for any findings or complaints regarding the back.  The separation examination included a normal clinical evaluation of the spine and no pertinent defects or diagnoses were noted.  The Board recognizes that VA treatment records reflect treatment for back pain.  Nevertheless, as service connection is not warranted for bilateral jungle foot rot, service connection for a back disability, secondary to bilateral jungle foot rot, must be denied.  38 C.F.R. § 3.310.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for bilateral jungle foot rot, or a back disability, claimed as secondary to bilateral jungle foot rot.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

New and Material Evidence

The relevant law provides that a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In March 2012, the RO denied service connection for loss of memory and right lung scars (also claimed as lungs, breathing, congestion secondary to asbestos exposure and volcanic ash).  The rating decision explained in part that the evidence did not show current diagnosed disabilities.  Evidence of record at that time included the Veteran's service treatment records and post-service VA and private medical records.  The Veteran did not appeal that determination and it became final.  

Evidence received since the March 2012 rating decision includes a December 2010 private medical record noting that the Veteran had the onset of memory problems, but clearly did not have advanced dementia.  This suggests that the Veteran's memory problems were caused by something other than age-related dementia.  In addition, a January 2012 private medical record reflects that the Veteran was referred for lung congestions.  The pertinent impression was probable pleural asbestosis.  

The Board finds that the foregoing records constitute new and material evidence.  They are presumed credible for the purpose of reopening the Veteran's claim.  Kutscherousky, supra.  They are new documents that were not previously submitted to VA.  They are material because they are evidence that the Veteran now has loss of memory and a pulmonary disability.  Along with the Veteran's assertions as to continuous symptoms since active duty, they also trigger VA's duty to obtain a medical opinion.  See McLendon, supra; Shade, 24 Vet. App. at 110. 


ORDER

Service connection for bilateral jungle foot rot is denied.

Service connection for a back disability, claimed as secondary to bilateral jungle foot rot, is denied.  

New and material evidence having been received, the application to reopen a claim for service connection for loss of memory, to include as secondary to traumatic brain injury or service-connected bilateral hearing loss, is granted; to this extent only, the appeal is granted.

New and material evidence having been received, the application to reopen a claim for service connection for right lung scars, claimed as secondary to exposure to asbestos and volcanic ash, is granted; to this extent only, the appeal is granted.


REMAND

Inasmuch as the Veteran's claims for service connection for loss of memory, to include as secondary to traumatic brain injury or service-connected bilateral hearing loss, and service connection for right lung scars, claimed as secondary to exposure to asbestos and volcanic ash, have been reopened, they must be considered de novo.  On review, the Board finds that they require additional development.

The December 2010 and January 2012 private medical records addressed above raise the possibility that the Veteran has loss of memory due to active duty or service-connected disability, and a right lung disability due to active duty.  Thus, the Board finds that a remand is necessary in order for the RO to obtain VA medical opinions.  See McLendon, supra; 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any loss of memory that may be present.  Copies of all relevant records from the Veteran's eFolders must be made available to the examiner.  

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine: (a) whether it is at least as likely as not (50 percent or more likelihood) that any current loss of memory is related to the Veteran's active duty; and (b) whether it is at least as likely as not (50 percent or more likelihood) that any current loss of memory was caused or aggravated by service-connected disability bilateral hearing loss.

A complete rationale for all opinions expressed must be provided.

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any pulmonary disability that may be present, to include right lung scars.  Copies of all relevant records from the Veteran's eFolders must be made available to the examiner.  

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current pulmonary disability that may be present, to include right lung scars, is related to the Veteran's active duty, to include exposure to asbestos and volcanic ash.

A complete rationale for all opinions expressed must be provided.

3.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


